COURT OF APPEALS OF VIRGINIA


              Present: Judges Beales, Petty and Chafin
UNPUBLISHED


              Argued by teleconference


              HOWARD BROTHERS, INC. AND
               ALLIED INSURANCE COMPANY
                                                                            MEMORANDUM OPINION BY
              v.     Record No. 1007-13-2                                    JUDGE WILLIAM G. PETTY
                                                                                 MARCH 18, 2014
              OTHA ALLEN HOWARD


                            FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                               Adam E. Strauchler (Robey, Teumer, Drash, Kimbrell & Counts, on
                               brief), for appellants.

                               Geoffrey R. McDonald (Jamie L. Karek; Geoffrey R. McDonald &
                               Associates, P.C., on brief), for appellee.


                     Howard Brothers, Inc., the employer, and Allied Insurance Company, its insurer

              (collectively referred to as “employer”), appeal a decision of the Virginia Workers’

              Compensation Commission awarding Otha Allen Howard (“Howard”) medical benefits for a

              home health aide and transportation to and from medically-prescribed appointments. On appeal,

              employer presents two assignments of error: (1) the commission erred in holding that employer

              is required to provide a home health aide to Howard because the providing of a home health aide

              does not constitute necessary medical attention under the Virginia Workers’ Compensation Act

              (VWCA); and (2) the commission erred in holding employer responsible for providing Howard

              with transportation because the providing of such assistance does not constitute necessary

              medical attention under the VWCA. For the reasons expressed below, we disagree.

              Accordingly, we affirm the commission’s decision.

                     
                         Pursuant to Code § 17.1-413, this opinion is not designated for publication.
                                                 I.

       Because the parties are fully conversant with the record in this case and this

memorandum opinion carries no precedential value, we recite below only those facts and

incidents of the proceedings as are necessary to the parties’ understanding of the disposition of

this appeal.

       “On appeal, ‘[d]ecisions of the commission as to questions of fact, if supported by

credible evidence, are conclusive and binding on this Court.’” Virginia Polytechnic Institute v.

Posada, 47 Va. App. 150, 158, 622 S.E.2d 762, 766 (2005) (alteration in original) (quoting

Manassas Ice & Fuel Co. v. Farrar, 13 Va. App. 227, 229, 409 S.E.2d 824, 826 (1991)).

Moreover, “[w]e view the evidence in the light most favorable to the prevailing party below, and

‘[t]he fact that contrary evidence may be found in the record is of no consequence if credible

evidence supports the commission’s finding.’” Id. (second alteration in original) (quoting

Creedle Sales Co. v. Edmonds, 24 Va. App. 24, 26, 480 S.E.2d 123, 124 (1997)).

                                                II.

                                      A. Home Health Aide

       Employer argues that the commission erred in requiring employer to provide Howard

with a home health aide because, in this case, it does not qualify as “other necessary medical

attention” under Code § 65.2-603. We disagree.

       Code § 65.2-603 states, in pertinent part: “As long as necessary after an accident, the

employer shall furnish or cause to be furnished, free of charge to the injured employee, a

physician chosen by the injured employee from a panel of at least three physicians selected by

the employer and such other necessary medical attention.” (Emphasis added). It is a

well-settled rule that “nursing services, whether rendered in a hospital or at home, are included

among the medical benefits that an employer and insurer must furnish, provided the services are

                                               -2-
necessary and authorized.” Warren Trucking Co. v. Chandler, 221 Va. 1108, 1115, 277 S.E.2d
488, 492-93 (1981). In applying this rule to home health care provided by a spouse, the

following requirements must be met:

               [T]he employer must pay for the care when it is performed by a
               [home attendant], if (1) the employer knows of the employee’s
               need for medical attention at home as a result of the industrial
               accident; (2) the medical attention is performed under the direction
               and control of a physician, that is, a physician must state home
               nursing care is necessary as the result of the accident and must
               describe with a reasonable degree of particularity the nature and
               extent of duties to be performed by the [home attendant]; (3) the
               care rendered by the [home attendant] must be of the type usually
               rendered only by trained attendants and beyond the scope of
               normal household duties; and (4) there is a means to determine
               with proper certainty the reasonable value of the services
               performed by the [home attendant].

Id. at 1116, 277 S.E.2d at 493.

       In Chandler, the claimant suffered a compensable injury. Id. at 1109, 277 S.E.2d at 489.

Chandler’s wife cared for her husband at home; therefore, she was not able to obtain outside

employment. Id. at 1111, 277 S.E.2d at 490. Chandler filed a claim for “home attendant care”

so that his wife would be able to leave the home and seek employment. Id. at 1113, 277 S.E.2d

at 491. In denying Chandler’s claim, the Supreme Court held that the wife’s services did not fall

within the scope of “necessary medical attention” under Code § 65.2-603. Id. at 1117, 277

S.E.2d at 494. In so holding, the Supreme Court found that Chandler did not meet the second

and third requirements above. Id. In analyzing the second requirement, the Supreme Court

noted that Chandler’s doctors never “described for the wife any ‘medical attention’ that was

‘necessary’ for the [claimant].” Id. at 1118, 277 S.E.2d at 494. Instead, the doctors indicated in

reports submitted to the commission that there was no need for a continuous home attendant. Id.

at 1111, 277 S.E.2d at 491. Furthermore, in analyzing the third requirement, the Supreme Court

noted that “the care rendered by the wife was not beyond the scope of normal household duties.”

                                               -3-
Id. at 1118, 277 S.E.2d at 494. These services included “bathing, shaving, feeding, assistance in

walking, help with braces, aid upon falling, driving[,] and administering routine medication.” Id.

Thus, the Supreme Court held that the wife’s services did not fall within the scope of “necessary

medical attention” under Code § 65.1-88, which is now Code § 65.2-603.

       Here, the parties agree that Howard has met the first and fourth requirements set forth in

Chandler. The dispute arises as to whether Howard has met the second and third requirements.

In regard to these requirements, this case is distinguishable from Chandler.

       Here, the full commission found that the care of a home health aide was directed by

Howard’s treating physician, Dr. Isaacs. Dr. Isaacs opined, “[Howard’s] level of function from

both his upper extremity and lower extremity injuries has deteriorated to the point that he would

benefit from . . . a daily nurse’s aide to come and help him with activities of daily living.”

Dr. Isaacs prescribed the services of a care aide, “Howard requires 24 hour supervision, due to

safety concerns. He also requires ‘total care’ for all [activities of daily living].” Thus, unlike in

Chandler, where Chandler’s doctors indicated there was no need for a continuous home

attendant, Howard’s doctor clearly indicated that Howard’s injuries necessitated the need for a

home health aide.

       The full commission further found that the services of the home health aide would be

beyond the scope of normal household duties. Specifically, the full commission held, “In this

case, the prescribed care includes more than housekeeping services. It includes medical attention

to prevent bed sores. It includes transfers of a morbidly obese patient. It includes bathing and

hygiene services. It includes administration of medication. Antibiotics are sometimes

administered using the claimant’s PICC line.” Thus, unlike Chandler, the requested services




                                                 -4-
here, which had previously been provided by Howard’s wife and daughter,1 are beyond the scope

of normal household duties.

       Therefore, we hold that there is credible evidence to support the commission’s finding

that Howard’s request for a home health aide falls within the scope of “necessary medical

attention” under Code § 65.2-603.

                                       B. Transportation

       Employer next argues that the commission erred in holding employer responsible for

providing Howard with transportation because the providing of such assistance does not

constitute necessary medical attention under the VWCA. We disagree.

       Code § 65.2-603 requires the employer to furnish necessary medical attention causally

related to the employee’s occupational injury. The commission has held—and the employer

acknowledges—that transportation expenses to and from medical treatment are included within

the code section. Spaulding v. Kroger Co., VWC File No. 124-36-06 (Apr. 28, 1998); Mabe v.

Great Barrier Insulation Co., VWC File No. 130-27-54 (July 10, 1991); see also 5 Arthur Larson

& Lex K. Larson, Larson’s Workers’ Compensation Law § 94.03 (“Transportation costs

necessarily incurred in connection with medical treatment are compensable, even if the act

speaks only of medical and hospital services.”).

       Nevertheless, employer argues that it does provide Howard with transportation to his

medical appointments because it modified Howard’s vehicle to accommodate his scooter; thus, it

is required to do nothing more to assist Howard with transportation. But in so arguing, employer

ignores the fact that Howard cannot drive himself to his medical treatment—Howard’s wife

drives him. At the hearing before the commission, Howard’s wife indicated that she could no

       1
         Notably, Howard’s daughter is an EMT, and she cared for Howard when he otherwise
would have had to have been placed in a rehab facility, thereby giving the employer a windfall
since the employer normally would have had to pay for placement in a rehab facility.

                                               -5-
longer, indefinitely, provide Howard’s transportation to his medical treatment. Dr. Isaacs

indicated that Howard, who is wheelchair dependent, required assistance with transportation to

his medical treatment. Thus, the commission held “that the employer must provide

transportation, through whatever reasonable and appropriate means it may arrange, for [Howard]

to attend medically-prescribed appointments.”

       After reviewing the evidence, we agree with the commission. Therefore, we hold that

there is credible evidence to support the commission’s requirement that the employer provide for

payment of transportation to medical appointments.

                                                III.

       For the foregoing reasons, we affirm the commission’s decision.

                                                                                       Affirmed.




                                                -6-